                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



ALVIN JOHNS                                               Case No. 6:16-cv-00907-M
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

CITY OF EUGENE, OFFICER
YOLANDA CONNER, and OFFICER
BRYAN INMAN,

             Defendants.


AIKEN, District Judge:

      Defendants, as prevailing parties, have timely filed a Bill of Costs (doc. 102)

with this Court following the Court's entry of a Final Judgment (doc. 100) dismissing

this action. For the reasons set forth below, the Court DENIES defendants' costs.

                               LEGAL STANDARD

      Federal Rule of Civil Procedure 54(d) provides that, "[u]nless a federal statute,

these rules, or a court order provides otherwise, costs-other than attorney's fees-

should be allowed to the prevailing party." Fed. R. Civ. P. 54(d). "Costs" taxable




Page 1 - OPINION AND ORDER
under Rule 54(d) "are limited to those set forth in 28 U.S.C. §§ 1920 and 1821."

Twentieth Cent1try Fox Film Corp. v. Entm't Distrib., 429 F.3d 869, 885 (9th Cir.

2005), (citing Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 445 (1987)).

      Although Rule 54 creates a presumption in favor of awarding costs to the

prevailing party, the rule also "vests in the district court discretion to refuse to award

costs." Ass'n of Mex.-Am. Ed1tcators v. California, 231 F.3d 572, 591 (9th Cir. 2000).

This discretion is not unlimited, and a district court must provide reasons for its

decision. Id. The Ninth Circuit was stated that

      [a]ppropriate reasons for denying costs include: (1) the substantial
      public importance of the case, (2) the closeness and difficulty of the
      issues in the case, (3) the chilling effect on future similar actions, (4) the
      plaintiffs limited financial resources, and (5) the economic disparity
      between the parties.

Escriba v. Foster Po1tltry Farms, Inc., 743 F.3d 1236, 1247-48 (9th Cir. 2014). "This

is not an exhaustive list of good reasons for declining to award costs, but rather a

starting point for analysis." Id. at 1248 (quotation marks omitted).

                                    DISCUSSION

      Defendants seek $1,064.85 in costs.         Several of the factors listed above,

however, weigh in favor of denying costs. The issues in this case had "substantial

public importance." Ass'n of Mex-Am. Edztc., 231 F.3d at 592. This is primarily a civil

rights action brought pursuant to 42 U.S.C. § 1983 to vindicate plaintiffs

constitutional rights    under    the   Fourth Amendment          and the     Fourteenth

Amendment's Equal Protection Clause and that, though brought by an individual,

plays an important role in safeguarding against police misconduct and racial




Page 2 - OPINION AND ORDER
discrimination.    See Draper v. Rosario, 836 F.3d 1072, 1088 (9th Cir. 2016)

("Individual Eight Amendment cases are important for safeguarding the rights and

safety of prisoners.").   And the issues in this case were close. Indeed, plaintiffs

Fourth Amendment claim survived summary judgment in this Court but was

subsequently reversed on appeal.

       In light of the Court's consideration of the importance, closeness, and

complexity of the case and plaintiffs good faith in asserting his claims, the Court

exercises its discretion to deny defendants' bill of costs.

                                     CONCLUSION

      Defendants' Bill of Costs (doc. 102) is DENIED.

      IT IS SO ORDERED.

      DATED this     /J.1::; of November 2019.

                                     Ann Aiken
                             United States District Judge




Page 3 - OPINION AND ORDER
